 Case 3:19-cv-01329-JPG Document 21 Filed 07/27/21 Page 1 of 6 Page ID #240




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 DARRAL C. MORRIS,
 Petitioner,

 v.                                                                    Case No. 19–CV–01329–JPG

 ERIC WILLIAMS,
 Respondent.

                                 MEMORANDUM & ORDER

       This is a post-conviction proceeding. Before the Court is Petitioner Darral C. Morris’s

Petition for Writ of Habeas Corpus. (ECF No. 1). Respondent Eric Williams responded. (ECF

No. 12). For the reasons below, the Court DISMISSES Morris’s Petition and DIRECTS the Clerk

of Court to ENTER JUDGMENT.

                         I.   PROCEDURAL & FACTUAL HISTORY

       In 2013, Morris was indicted in this District for unlawful possession of a firearm by a felon

in violation of 18 U.S.C. § 922(g)(1). (Indictment at 1–2, United States v. Morris, No. 13-CR-

30232-MJR [hereinafter “Crim. R.”], ECF No. 1). More specifically, the Government pointed to

Morris’s felon status based on a 2010 Illinois state conviction for unlawful delivery of a controlled

substance. (Id.). The Government did not allege, however, that Morris knew he was prohibited

from possessing a firearm because of his felon status. (See id.).

       A year later, Morris pleaded guilty to the charge. (See Plea Agreement at 4, 11, Crim. R.,

ECF No. 43). He also stipulated to the underlying facts. (See Stipulation of Facts at 1, Crim. R.,

ECF No. 44). Relevant here, Morris stipulated that before getting caught with a 9mm semi-

automatic pistol in 2013, he was “convicted of a crime that was punishable by a term of
 Case 3:19-cv-01329-JPG Document 21 Filed 07/27/21 Page 2 of 6 Page ID #241




imprisonment of more than one year, namely: Unlawful Delivery of a Controlled Substance, in

Circuit Court of St. Clair County, on September 30, 2010, in Case No. 09-CF-380.” (Id. at 2).

       Similarly, the Presentence Investigation Report (“PSR”) stated that Morris, upon arrest,

“advised [law enforcement] that he had three prior felony convictions and that he knew he was not

permitted to be around guns because he was a convicted felon.” (PSR at 5, Crim. R., ECF No. 86).

The PSR also suggested that Morris met “the criteria of an armed career criminal”—leading to an

enhanced sentence under 18 U.S.C. § 924(e)—because he had “one prior felony offense for a

crime of violence and two prior felony offenses for a controlled substance offense (residential

burglary and two counts of unlawful delivery of a controlled substance that were committed on

occasions different from one another).” (Id. at 5–6). Morris was incarcerated for over a year on the

robbery charge before being paroled. (Id. at 8). He also pleaded guilty to unlawful possession of a

weapon by a felon once before, in 2005 in Illinois state court. (Id. at 13).

       The Court ultimately sentenced Morris to 180-months’ imprisonment. (Judgment at 2,

Crim. R., ECF No. 92). The Court also dismissed his first petition under 28 U.S.C. § 2255, in

which Morris argued that his Illinois convictions should not have made him an armed career

criminal subject to an enhanced sentence. (Order Dismissing Section 2255 Petition at 1, Morris v.

United States, No. 16-CV-00670-MJR, ECF No. 23 (S.D. Ill. Jan. 16, 2019)).

       Then, in June 2019, the Supreme Court in Rehaif v. United States held that there is a

scienter requirement under § 922(g): “[B]y specifying that a defendant may be convicted only if

he ‘knowingly violates’ § 922(g), Congress intended to require the Government to establish that

the defendant knew he violated the material elements of § 922(g).” 139 S. Ct. 2191, 2196 (2019).




                                               —2—
 Case 3:19-cv-01329-JPG Document 21 Filed 07/27/21 Page 3 of 6 Page ID #242




        Now, pointing to Rehaif, Morris challenges his conviction under 28 U.S.C. § 2241 because

the Government supposedly “neither alleged nor proved that Morris had knowledge that he was a

convicted felon at the time he possessed a firearm.” (Petition at 6).

                                     II.    LAW & ANALYSIS

        Section 2241 of Title 28 of the U.S. Code provides a mechanism by which inmates can

attack the execution of a federal sentence by prison officials: It authorizes district courts to issue

a writ of habeas corpus when a prisoner establishes that he is in custody in violation of the

Constitution, laws, or treaties of the United States. 28 U.S.C. § 2241.

        Section 2255, on the other hand, provides an avenue—a motion to vacate, set aside, or

correct the sentence—for “federal prisoners who wish to attack the validity of their

convictions . . . .” Garza v. Lappin, 253 F.3d 918, 921 (7th Cir. 2001) (emphasis added) (citing

28 U.S.C. § 2255). And unlike § 2241, § 2255 contains “a provision which bars prisoners from

filing second or successive § 2255 petitions” without approval from the appropriate court of

appeals “except in two narrow circumstances: (1) when newly discovered evidence would

establish by clear and convincing evidence that the prisoner is not guilty of the offense for which

he was convicted, or (2) when the petition presents a new rule of constitutional law, made

retroactive by the Supreme Court to cases on collateral review, that was unavailable to the

petitioner at the time of his first petition.” See id. (citing 28 U.S.C. § 2255).

        “[I]n the overwhelming majority of cases[,] § 2255 specifically prohibits prisoners from

circumventing § 2255 and challenging their convictions or sentences through a petition under

§ 2241.” Id. That said, there is a narrow exception in “the so-called ‘savings clause’ of § 2255,

which allows prisoners to bring § 2241 petitions if they can show that the § 2255 remedy ‘is




                                                —3—
    Case 3:19-cv-01329-JPG Document 21 Filed 07/27/21 Page 4 of 6 Page ID #243




inadequate or ineffective to test the legality of [the prisoner’s] detention.’ ” Id. (emphasis added)

(quoting 28 U.S.C. § 2255).

          The Seventh Circuit has “laid out three requirements for showing that § 2255 is inadequate

or ineffective: (1) the petitioner must rely on a case of statutory interpretation (because invoking

such a case cannot secure authorization for a second § 2255 motion); (2) the new rule must be

previously unavailable and apply retroactively; and (3) the error asserted must be grave enough to

be deemed a miscarriage of justice, such as the conviction of an innocent defendant.” Davis v.

Cross, 863 F.3d 962, 964 (7th Cir. 2017) (citing In re Davenport, 147 F.3d 605, 610–11 (7th Cir.

1998)). If the petitioner “can show that his petition fits under this narrow exception, then . . . the

district court [will have] jurisdiction to consider his habeas petition under § 2241 . . . .” Garza,

253 F.3d at 921.

          To be sure, Morris’s habeas petition under Rehaif amounts to an attack on the validity of

his conviction, which should normally be advanced through a motion to vacate, set aside, or correct

sentence. See Rehaif, 139 S. Ct. at 2213 (Thomas, J., dissenting) (warning that a possible

consequence of the Court’s decision will be an influx of petitions brought under § 2255). And

because he already filed a motion under § 2255, Morris would otherwise be barred from raising

this argument without permission from the Seventh Circuit. Even so, because he packaged his

claim under § 2241, the Court will consider whether it falls under § 2255’s savings clause. 1

          With that in mind, only the third requirement is at issue because Williams “concedes that

[Morris’s] Rehaif claim satisfies the first two Davenport requirements.” (Gov’t Resp. at 18). To

proceed, Morris “must show that it is more likely than not that no reasonable juror would have


1
    Along with arguing that Morris’s claim does not fall under the savings clause on the merits, Williams contends in
    the alternative that the Court should not venture into this issue at all or else the savings clause will become a
    workaround to the bar on second or successive § 2255 motions. But the Seventh Circuit has considered the
    savings clause as an exception, even if a narrow one. See Garza, 253 F.3d at 921.


                                                       —4—
 Case 3:19-cv-01329-JPG Document 21 Filed 07/27/21 Page 5 of 6 Page ID #244




found [him] guilty beyond a reasonable doubt” of unlawful possession of a firearm as a felon,

meaning that Morris knew he was prohibited from owning a firearm when he committed the

offense. See Schlup v. Delo, 513 U.S. 298, 327 (1995) (emphasis added); Davis, 863 F.3d at 964–

65. “Such a probability exists if a reasonable jury could believe that [Morris] was ignorant of his

prior felony conviction.” See United States v. Fleming, 819 Fed. App’x 444, 444 (7th Cir. 2020).

“This formulation . . . ensures that [Morris’s] case is truly ‘extraordinary,’ while still providing

petitioner a meaningful avenue by which to avoid a manifest injustice.” House v. Bell, 547 U.S.

518, 537 (2006) (quotations omitted).

        Morris simply argues that his conviction is illegal because “the government neither alleged

nor proved that [he] had knowledge that he was a convicted felon at the time he possessed a

firearm.” (Petition at 6).

                The indictment merely alleges that he had the relevant status, not
                that he had knowledge of the relevant status . . . . Similarly to the
                plea agreement merely listed with Mr. Morris. Which did not
                indicate that he had knowledge of his felony status at the time he
                possessed the weapon[.] Accordingly, [a]fter Rehaif, [t]he
                Government did not prove the elements necessary to convict Mr.
                Morris because his indictmen[t] is insufficient due to lack of
                pleading all of requisite elements.

(Id.). The Court disagrees.

        Morris only points to the Indictment and the Plea Agreement and the fact that they do not

specifically allege the knowledge element. But that alone does little to show that he did not know

he was a felon and was therefore innocent of the charge. For one, Morris was convicted of this

very crime—unlawful possession of a weapon by a felon—in Illinois state court in 2005. Surely

that conviction alerted him to his felon status. Morris also served over a year in the Illinois

Department of Corrections for residential burglary, on top of pleading guilty to at least one other

crime punishable by a term of imprisonment of more than one year, unlawful delivery of a



                                               —5—
 Case 3:19-cv-01329-JPG Document 21 Filed 07/27/21 Page 6 of 6 Page ID #245




controlled substance. Again, these convictions should have clarified to him that he was, in fact, a

felon. Not to mention, of course, Morris’s admission to the arresting officers that “he had three

prior felony convictions and that he knew he was not permitted to be around guns because he was

a convicted felon.” Yet even though Morris bears the burden, he only points to the charging

documents. At bottom, no reasonable jury could believe that Morris was ignorant of his felon status

when he was caught possessing a firearm. The Court therefore DISMISSES his Petition WITH

PREJUDICE and DIRECTS the Clerk of Court to ENTER JUDGMENT.

       Finally, if the savings-clause analysis converted this proceeding into one under § 2255, the

Court declines to issue a certificate of appealability because Morris has not made a substantial

showing of the denial of a constitutional right. See 28 U.S.C. § 2253(c).

                                     III.   CONCLUSION

       The Court DISMISSES Petitioner Darral C. Morris’s Petition for Writ of Habeas Corpus

WITH PREJUDICE and DIRECTS the Clerk of Court to ENTER JUDGMENT.

       IT IS SO ORDERED.

Dated: Tuesday, July 27, 2021
                                                     S/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     UNITED STATES DISTRICT JUDGE




                                             —6—
